60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kevin Nathaniel JACKSON, Plaintiff--Appellant,v.Edward W. MURRAY;  Ellis B. Wright;  P.A. Terrangi, DeputyWarden;  L.P.N. Marshall;  Dr. Holland,Defendants--Appellees.
No. 95-6436.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 28, 1995.

Kevin Nathaniel Jackson, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA;  Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C., Virginia Beach, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions and orders, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Murray, No. CA-93-1073-2 (E.D. Va.  Apr. 25, June 10, Sept. 26, and Nov. 17, 1994;  Feb. 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.